DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/21 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo (US 2015/0303749 A1).
Regarding claim 1, Okubo teaches a power tool comprising: 
a housing (4); 
a motor assembly (1) positioned within the housing (4), the motor assembly including: 
a stator (2) with winding slots (15) that receive stator windings (6), and 
a rotor (3) including a rotor body (24) with a first slot (25) positioned a first distance from a center (center of shaft 22) of the rotor body (24) and a second slot (25) positioned a second distance from the center of the rotor body (24), the first slot and the second slot (15) are each curved about a common point (fig 2); wherein the rotor (3) further includes a first magnet (26) positioned within the first slot (25) and a second magnet (26) positioned within the second slot (25).

    PNG
    media_image1.png
    573
    535
    media_image1.png
    Greyscale

Regarding claim 2, Okubo teaches the common point (Os) is positioned outside of the rotor body (fig 16B).
Regarding claim 3, Okubo teaches a first dimension is measured between a first end of the first slot (25) and an outer circumferential surface of the rotor body (24); a second dimension is measured between a second end of the first slot (25) and the outer circumferential surface of the rotor body (24); and the second dimension is equal to the first dimension (fig 5, eccentric outer periphery, para [0063]).

Regarding claim 4, Okubo teaches a first dimension is measured between an end of the first slot (25) and an outer circumferential surface of the rotor body (24); a second dimension is measured between an end of the second slot (25) and the outer circumferential surface of the rotor body (24); and the second dimension is equal to the first dimension (fig 5, eccentric outer periphery, para [0063]).
Regarding claim 5, Okubo teaches the first magnet (26s1) spans within a range of 50% to 100% of the first slot (25, fig 5).
Regarding claim 6, Okubo teaches the second magnet (26s1) spans within a range of 33% to 100% of the second slot (25, fig 2).
Regarding claim 7, Okubo teaches the rotor (3) further includes a third slot (25) positioned a third distance from the center of the rotor body (24), the third slot (25) curved about the common point (Os); and a third magnet (26s1) positioned within the third slot (fig 5).
Regarding claim 8, Okubo teaches the third magnet (26s1) spans within a range of 35% to 100% of the third slot (fig 5).
Regarding claim 9, Okubo teaches the motor (1) is configured to drive a cyclical load (a power steering device).
Regarding claim 10, Okubo teaches the motor (1) provides more startup torque than a brushless DC motor with a same package size and provides a higher no-load speed than the brushless DC motor with the same package size (para [0010]).
Regarding claim 11, Okubo teaches a tool element (power steering device) and wherein the tool element is driven by the motor (1).

Regarding claim 12, Okubo teaches the stator includes at least twenty-four slots and the rotor is a 4-pole rotor (fig 2).
Regarding claim 13, Okubo teaches a power tool comprising: 
a housing (4); 
a permanent magnet synchronous reluctance machine (1) positioned within the housing (4), the permanent magnet synchronous reluctance machine including a stator (2) with stator windings (6) and a rotor (3) with a plurality of slots (25) and a magnet (26) positioned within each of the plurality of slots (25); and 
a tool element (not shown, para [0051]) driven by the permanent magnet synchronous reluctance machine (1).
Regarding claim 14, Okubo teaches the permanent magnet synchronous reluctance machine (1) provides more startup torque than a brushless DC motor with a same package size and provides higher no-load speed than the brushless DC motor with the same package size (para 0010]).
Regarding claim 16, Okubo teaches the permanent magnet synchronous reluctance machine (1) includes at least twenty-four winding slots (25) formed in the stator (2) and the rotor (3) includes at least four poles (fig 2).
Regarding claim 17, Okubo teaches a motor assembly (1) for a power tool, the motor assembly comprising: 
a stator (2) with winding slots (25) that receive stator windings (6); and 
a rotor (3) including a rotor body (24) with a first slot (25) positioned a first distance from a center of the rotor body (24) and a second slot (25) positioned a second distance from the center of the rotor body (24); 
the first slot and the second slot (25) are each curved about a common point (Os); 
wherein the rotor (3) further includes a first magnet (26) positioned within the first slot (25) and a second magnet (26) positioned within the second slot (25, fig 2).
Regarding claim 18, Okubo teaches the common point (Os) is positioned outside of the rotor body (24, fig 5).
Regarding claim 19, Okubo teaches the first magnet (26) spans within a range of 50% to 100% of the first slot (25), wherein the second magnet (26) spans within a range of 33% to 100% of the second slot (25, fig 5).
Regarding claim 20, Okubo teaches the motor is configured to drive a cyclical load (a power steering device), and wherein the motor (1) provides more startup torque than a brushless DC motor with a same package size and provides a higher no-load speed than the brushless DC motor with the same package size (para [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Ho Cheong et al. (US 7,459,821 B2).
Regarding claim 15, Okubo teaches the claimed invention as set forth in claim 13, except for the added limitation of the plurality of slots are curved, and wherein the magnet within each of the plurality of slots span less than 56% of the slot.
Ho Cheong teaches permanent magnet machine having the plurality of slots (30a-30c, fig 6), are curved, and wherein the magnet (31a) within each of the plurality of slots (30a-30c) span less than 56% of the slot to increase permanent magnet assisted  so that reduces production costs (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Okubo’s power tool with the plurality of slots are curved, and wherein the magnet within each of the plurality of slots span less than 56% of the slot as taught by Ho Cheong.  Doing so would increase permanent magnet assisted  so that reduces production costs (abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aydin et al. (US 7,436,095 B2) teaches a rotor for an electric machine includes a rotor core constructed of magnetically-permeable material and a permanent-magnet cluster that creates a magnetic pole of the rotor. The permanent-magnet cluster may be composed of permanent magnets mounted to the rotor core, including a first permanent magnet, a second permanent magnet, a third permanent magnet, and a fourth permanent magnet. The second permanent magnet may have a first end disposed adjacent a first end of the first permanent magnet, with a first portion of the rotor core disposed therebetween. Additionally, the third permanent magnet may have a first end disposed adjacent a second end of the first permanent magnet, with a second portion of the rotor core disposed therebetween. The fourth permanent magnet may form at least a portion of an outer perimeter of the rotor core and may be disposed radially outward of at least a portion of at least one of the first permanent magnet, the second permanent magnet, and the third permanent magnet.
Mazza et al. (US 2019/0068036 A1) teaches an electrical reluctance motor, comprises a stator (34) that has a number of stator slots Ss (18), and also have a number of stator poles Ps, and a number of electrical phases Ph, where the number of electrical phases is three. The rotor (14) has multiple of rotor slots Sr (26) and a number of rotor poles Pr. A ratio of the number of stator slots to the number of stator poles and the number of electrical phases is a non-integer. A ratio of the number of rotor slots Sr to the number of rotor poles Pr and the number of electrical phases is an integer. The stator has multiple phase windings corresponding to the number of electrical phases, where the phase windings is unsymmetrical relative to the other phase windings. The stator has multiple pole windings corresponding to the number of stator poles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834